Citation Nr: 1713718	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD to include dysthymia and an adjustment disorder.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left upper extremity disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2016, the Veteran and his son testified at a video hearing before the Board, and a transcript of this hearing has been included in the claims folder.  

The claims of service connection for an acquired psychiatric disorder other than PTSD to include dysthymia and an adjustment disorder, a low back disability, a left upper extremity disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A March 1985 rating decision denied the Veteran's claim for service connection for a low back disability; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the March 1985 rating decision is new and is related to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and it raises a reasonable possibility of substantiating the claim.

3.  PTSD cannot be attributed to the Veteran's military service in the absence of an independently verifiable in-service stressful experience.


CONCLUSIONS OF LAW

1.  The March 1985 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

As to the claim to reopen, the Board finds that a discussion of the duty to assist is not needed because the claim has been granted in the decision below.  As to the service connection claim, notice was provided by correspondence in January 2010 and June 2010.  The claim was last readjudicated in May 2013.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  The Veteran has not identified any available and outstanding records that are relevant to the claim decided herein.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In this regard, in December 2013 the Social Security Administration notified VA that it did not have any additional records of the Veteran because they had been destroyed.  Moreover, while Veteran was not provided a VA examination in connection with his claim of service connection for PTSD, the Board finds that a remand for a VA examination is not required because, and as discussed below, the appeal turns on the question of whether the claimant has a verified stressor and not whether he has been diagnosed with PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board will proceed to review the merits of the issue on appeal. 

The Claim to Reopen

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the criteria above in mind, the record shows that a March 1985 rating decision denied the Veteran's claim for service connection for a low back disability because, among other things, service treatment records were negative for complaints or treatment for a low back disability.  The Veteran did not appeal the March 1985 rating decision or file new and material medical evidence related to his low back disability in the first post-decision year.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the March 1985 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the final decision, VA received a statement in August 2009 from a buddy of the Veteran who witnessed the Veteran falling from a 5 ton wrecker and a statement from the medic who treated him after the fall.  VA also received the Veteran's March 2016 testimony in which he reported that he injured his low back in this fall and his current low back disability stems from that injury.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Therefore, since the witness statements above and details regarding the Veteran's in-service low back injury were not before VA when it last denied the claim and because the Court has held that, in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed, the Board finds that the buddy statements and testimony constitute new and material evidence, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

The Service Connection Claim

At his personal hearing and in statements to the RO, the Veteran claims that service connection is warranted for PTSD because it was caused by not going to help a child who was drowning.  Specifically, the Veteran reported that, while he was stationed in Korea, he was driving a jeep too fast on a wet road, and the child and some other Koreans jumped off a bridge into a lagoon to avoid a collision with the rapidly moving jeep.  Because he was in a hurry, the Sergeant who was accompanying the Veteran would not allow the Veteran to help the drowning child.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that he did engage in combat with the enemy but the claimed stressor is not related to such combat, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence which corroborates the Veteran's testimony as to the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 38 C.F.R. § 3.304(f)(3).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Given the laws and regulations noted above, the Board will first look to see whether the record contains evidence that the claimed in-service stressors actually occurred.  38 C.F.R. § 3.304(f).  As stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) provide that the evidence required to establish the occurrence of a recognizable stressor varies depending upon whether the Veteran was engaged in combat with the enemy and/or it involved fear of hostile military or terrorist activity.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).   

In the current appeal, the Veteran does not claim, and the record does not show, that his stressor is related to combat and/or fear of hostile military or terrorist activity.  Therefore, the Board finds that his lay statements regarding the claimed stressor cannot alone be accepted as conclusive evidence as to the actual existence of his claimed stressor.  38 C.F.R. § 3.304(f).  Accordingly, the Board will next consider whether the claimed stressor is supported by credible evidence.  Id.  

In this regard, the Board recognizes that the Veteran's own personal participation need not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred).  Moreover, the record verifies the Veteran's claims regarding serving in Korea.  

However, the record is negative for any other evidence that verifies his stressor--being prevented from helping a girl who was drowning while in Korea.  In this regard, the Veteran has never claimed, and the record does not show, that he or anyone else filed an official report as to the event that he described.  Moreover, in July 2010 the Defense Personnel Records Information Retrieval System (DPRIS) notified VA that the Veteran's stressor would not be researched because the death of civilians is extremely difficult to verify and an official report would have had to be filed to verify it.  Later in July 2010, the RO made a formal finding that there was not enough information to undertake additional steps to verify the Veteran's stressor.  Therefore, despite efforts by VA to confirm the Veteran's allegation as to his stressor, no evidence has been uncovered which corroborates the stressor.

Moreover, although some physicians have accepted the Veteran's description of his in-service experience as credible for diagnosing PTSD (see, e.g., VA treatment record dated in October 2009; letter from Sondralyn M. Fackler, M.D., dated in January 2014), the Board may not grant service connection for PTSD in cases such as this without supporting evidence of the occurrence of the claimed stressor.  Given the lack of supporting evidence required by the law, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  Thus, entitlement to service connection for PTSD is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the Board finds that doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability; to this extent only the appeal is granted.

Service connection for PTSD is denied.


REMAND

As to the claim of service connection for an acquired psychiatric disorder other than PTSD to include dysthymia and an adjustment disorder, the Veteran contends that his current psychiatric disorders are due to military service including his not being able to help a child who he saw drowning.  See Davidson, supra.  Moreover, the post-service record shows the Veteran being diagnosed with, among other things, dysthymia and an adjustment disorder.  Establishing service connection under 38 C.F.R. § 3.303 for other psychiatric disorders, unlike establishing service connection for PTSD under 38 C.F.R. § 3.304, does not require an independently verifiable in-service stressful experience.  Therefore, the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the claimant's post-service acquired psychiatric disorders other than PTSD and his military service.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.  

As to the claims of service connection for a low back and left upper extremity disabilities, the May 1969 separation examination noted that the Veteran's medical history included a fractured left arm and collar bone.  Additionally, in August 2009 VA received a statement from a buddy who witnessed the Veteran fall from a truck while on active duty as well as a statement from the medic who treated the claimant after the fall.  See Davidson, supra.  Moreover, the Veteran testified that he injured both his low back and left upper extremity when he fell from a truck while on active duty, and he has current disabilities as a result of this fall.  Id.  Therefore, the Board finds that a remand is required to obtain a medical opinion as to the diagnosis of all current low back and left upper extremity disabilities as well as their relationship, if any, to his military service.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.  In providing the medical opinion, the examiner should be mindful of the post-service record which documents the Veteran complaints and treatment for low back injuries starting shortly after service in the 1970's.  

As to the claim for service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran was provided a VA examination in February 2010.  However, the Board does not find the examination adequate because the examiner improperly relied solely on the absence of documentary evidence as a rationale for the negative nexus opinion and did not discuss threshold shifts, if any, in the Veteran's hearing while on active duty.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Therefore, the Board finds that a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While these issues are in remand status, the AOJ should obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

2.  Associate with the claims file any outstanding treatment records of the Veteran from the Augusta, Carl Vinson, and Dublin VA Medical Centers.  
3.  After undertaking the above development to the extent possible, schedule the Veteran for a psychiatric examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses for all the Veteran's psychiatric disabilities?

(b)  As to each diagnosed psychiatric disability other than PTSD, is it at least as likely as not that it is related to or had its onset in service including the claim regarding being prevented from saving a child from drowning?

(c)  Is it at least as likely as not that a psychosis manifested itself in the first post-service year?

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding observable events and adverse symptomatology. 

In providing the requested opinions, the examiner cannot rely solely on absence of documentary evidence as a basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking the development above to the extent possible, schedule the Veteran for an orthopedic examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses for all low back and left upper extremity (shoulder, wrist, hand, etc. . .) disabilities?

(b)  As to each diagnosed low back and left upper extremity disability, is it at least as likely as not that it is related to or had its onset in service including the fall described by the Veteran and his buddies?

(c)  Is it at least as likely as not that arthritis in either the low back and/or left upper extremity manifested itself in the first post-service year?

In providing the requested opinions, the examiner should consider the Veteran's and his buddies' competent lay statements regarding the fall as well as observable adverse symptomatology and the separation examination that noted the history of left collarbone and arm fractures. 

In providing the requested opinions, the examiner cannot rely solely on absence of documentary evidence as a basis for any opinion.

In providing the requested opinions, the examiner should be mindful and discuss the post-service record which documents the Veteran sustaining low back injuries after service starting in the 1970's.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After undertaking the above development to the extent possible, schedule the Veteran for an audiological examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that hearing loss in either ear and/or tinnitus is related to or had its onset in service?
(b)  Is it at least as likely as not that hearing loss in either ear manifested itself in the first post-service year?

(c)  Is it at least as likely as not that tinnitus is caused by the Veteran's hearing loss?

(d)  Is it at least as likely as not that tinnitus is aggravated (i.e., permanently worsened) by the Veteran's hearing loss?

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology. 

In providing the requested opinions, the examiner should discuss any threshold shifts in the Veteran's hearing while on active duty.

In providing the requested opinions, the examiner cannot rely solely on absence of documentary evidence as a basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Following the development above, the RO should readjudicate the claims.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that provides notice of the laws and regulations as well as notice of all evidence added to the claims file since the May 2013 statement of the case.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


